                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ERIC ANTHONY STOKKE,                                    CASE NO. C18-5974-JCC
10                               Plaintiff,                  ORDER
11           v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                               Defendant.
14

15           The Court has reviewed the entire record and the report and recommendation of the
16   Honorable Mary Alice Theiler, United States Magistrate Judge. The Court therefore ORDERS
17   that:
18           1.       The report and recommendation (Dkt. No. 13) is ADOPTED;
19           2.       The case is REMANDED for an award of benefits; and
20           3.       The Clerk is DIRECTED to provide copies of this order to the parties and to
21   Judge Theiler.
22           DATED this 10th day of September 2019.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     C18-5974-JCC
     PAGE - 1
